Citation Nr: 1713279	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  06-11 724	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to November 1983.  He also had prior service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2010, the Veteran testified before a Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  In January 2017, the Veteran received notice that this VLJ was no longer available to adjudicate his claim and was provided with an opportunity to seek an additional hearing.  In January 2017, the Veteran affirmatively waived his right to a new hearing.

In April 2010 and September 2012, the Board remanded the claims for additional evidentiary development.  In November 2013, the Board issued a decision that denied the claims.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (Court).  In September 2014, the Court issued a Memorandum Decision that vacated the Board's November 2013 decision and remanded the case for further consideration.  In June 2015, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The evidence as to whether the Veteran's lumbar spine disability was caused by his in-service low back injury is at least in relative equipoise.

2.  The evidence as to whether the Veteran's cervical spine disability was caused by his in-service neck injury is at least in relative equipoise.



CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2.  Service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a lumbar spine disability

The Veteran seeks service connection for a lumbar spine disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active duty service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been specifically diagnosed with various lumbar spine disabilities, to include degenerative arthritis, invertebral disc syndrome, spinal fusion, spinal stenosis, and spondylolisthesis.  His service treatment records corroborate that he sought treatment for his low back during active duty.  This satisfies the requirements of the first two service connection elements.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current lumbar spine disabilities and his in-service injury.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In this regard, the Veteran has testified that his low back disability began after suffering from a fall during active duty service and that it has continued thereafter.  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran's service treatment records corroborate that he sought treatment for a back injury of some sort.  However, other records indicate other potential causes of his current low back disabilities that occurred following his active duty service.  See Private Treatment Records, 69 (Nov. 20, 2012) (VBMS) (noting that the Veteran was injured in 1992, while working as a truck driver); see also VA Examination, 29 (Jan. 8, 2016) (noting extensive documentation of a back injury in 1987).  

The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Although the Board has regularly sought competent medical evidence and clarity, VA's efforts have produced additional inconsistencies with the medical evidence of record.  See, e.g., VA Examination, 3 (Oct. 25, 2012) (VBMS) (noting a diagnosis of spina bifida); compare with, e.g., VA Examination, 18 (Jan. 8, 2016) (VBMS) (affirmatively stating that the Veteran did not have spina bifida).

Notably, the Veteran has submitted private medical opinions, to include an "independent" examination and rebuttal opinion issued by Dr. D.M.  In addition to providing an exceptionally thorough recounting of the Veteran's relevant medical history, these particular opinions reconcile many of the factual inconsistencies of the record.  For example, a prior VA examiner discounted the Veteran's report of falling from a tree during active duty because he felt the incident would have left additional injuries, such as "fractures, concussion, abrasions, contusions, or lacerations, none of which were documented in medical record during his visits."  Although this conclusion appears facially plausible, Dr. D.M. appropriately rebuts this conclusion by recounting the Veteran's prior training as a paratrooper, which would explain how any additional injuries were limited.  

Dr. D.M. also addresses the Veteran's post-service injuries, which occurred in 1987 and 1992.  The private opinion noted that the 1987 injury actually involved the Veteran's "cervical spine and upper back" and that the 1992 injury involved his lumbar spine.  Notably, the private opinion acknowledged that the Veteran sought treatment for lumbar pain, prior to these work injuries.  The private opinion also noted that the Veteran did not have health coverage following active duty service, until December 1984.  This lack of coverage serves as a plausible explanation for the absence of treatment records, supports the Veteran's assertions that he has suffered continuous symptoms, and weighs in favor of finding the Veteran's lay testimony credible.  

Ultimately, the author of the private opinion felt that the 1992 work injury caused a permanent aggravation of his prior back problems, which started in service.  When augmented by the Veteran's competent and credible testimony regarding continuity of symptomatology, it grows apparent that the weight of the evidence is at least in relative equipoise.  Consequently, the Board finds that service connection for a lumbar spine disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a cervical spine disability.

The Veteran seeks service connection for his cervical spine disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has been specifically diagnosed with various cervical spine disabilities, to include degenerative arthritis, invertebral disc syndrome, spinal fusion, spinal stenosis, and spondylolisthesis.  He has also competently and credibly testified that he injured his neck during active duty service.  This satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current neck disabilities and his reported in-service injury.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with arthritis, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  

In this regard, the Veteran has testified that his cervical spine disability began after hitting his neck on the hood of his truck during active duty.  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran's service treatment records corroborate that he sought treatment for his neck.  However, other records indicate other potential causes of his neck disabilities that occurred following his active duty service.  

As previously discussed, the Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin, 1 Vet. App. at 175.  Although the Veteran has been provided with various examinations of his cervical spine, many of these have been previously found inadequate by the Board.  These specifically include VA examinations and opinions from August 2004, December 2005,  and August 2010.  

Following the Board's September 2012 remand, the Veteran's claims file was returned to the VA examiner who provided the August 2010 opinion.  In October 2012, the examiner again opined that the Veteran's current neck disabilities were less likely as not related to his active duty service.  For his rationale, it appears the examiner relied on an apparent gap between the Veteran's treatment during service and his post-service chiropractic treatment.  The examiner also noted that the Veteran had reported the onset of his neck disability as occurring in 1987, when filing for worker's compensation.  

As previously discussed, the Veteran has submitted a private medical opinion, which noted that the Veteran did not have health coverage following active duty service, until December 1984.  This lack of coverage serves as a plausible explanation for the absence of treatment records, supports the Veteran's assertions that he has suffered continuous symptoms, and weighs in favor of finding the Veteran's lay testimony credible.  

Regarding the notion that the Veteran reported the onset of his disability as occurring in 1987, when he filed for workers' compensation, the Board considers the context of the document.  It is common knowledge that individuals file a claim for workers' compensation when they are injured in the course of their employment.  "Onset" in this context should be reasonably interpreted as the date he was injured on the job and unable to continue working, rather than the date of any underlying pathology.  This same analysis applies to the Veteran's application for Social Security benefits, where he reported being unable to work because of injuries sustained in 1987 and 1992.  Consequently, the Board finds that these statements are not inconsistent and do not negatively impact the Veteran's credibility.  

By finding the Veteran both competent and credible to report continuity of symptomatology, it grows apparent that the weight of the evidence is at least in relative equipoise.  Consequently, the Board finds that direct service connection for a cervical spine disability is warranted.  See Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for a cervical spine disability is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


